Citation Nr: 1039414	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression, including as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1983 to June 1986 
and from December 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

This case was previously before the Board in March 2008 and 
December 2009, and was remanded for additional development.  The 
Board finds that the RO substantially complied with the mandates 
of the remands and will proceed to adjudicate the appeal.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  The competent, clinical evidence of record does not 
demonstrate that the appellant has a current diagnosis of PTSD.

2.  Major depression has been shown by competent clinical 
evidence to be causally related to the appellant's service-
connected lumbar spine disability.   


CONCLUSION OF LAW

Major depression is proximately due to or the result of the 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection on a direct-incurrence basis consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a).  Compliance with the first 
Quartuccio element requires notice of these five elements.  See 
id.  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in June 2004 relative to the claim for 
service connection on a direct-incurrence basis.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A VCAA 
notice letter addressing the assignment of a disability rating 
and effective date for any benefit awarded was issued in April 
2006.  Dingess/Hartman, at 490.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 
5103 required that VCAA notice be provided prior to an initial 
unfavorable agency of original jurisdiction (AOJ) decision.  See 
Pelegrini, 18 Vet. App. at 121.  Because VCAA direct incurrence 
service connection notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the law 
as found by the Court in Pelegrini.  However, although the April 
2006 VCAA notice letter was not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was provided time to respond with additional 
argument and evidence, the claim was readjudicated, and an 
additional supplemental statement of the case (SSOC) was provided 
to the appellant in July 2010.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

Although VCAA notice as to secondary service connection was not 
provided, the Veteran is not prejudiced by the VCAA notice 
defect.  As the Board's decision herein grants secondary service 
connection for major depression, any further development with 
regard to VA's duties to notify and assist in this regard would 
serve no useful purpose.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).  Similarly, as the record 
does not establish that the Veteran had PTSD at any time during 
the appeal period, as discussed below, service connection as 
secondary to a service-connected disability may not be 
established therefor as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a February 2010 medical examination to 
obtain an opinion as to whether any acquired psychiatric 
disability, to include PTSD and major depressive disorder, found 
in the examination was the result of service.  The appellant was 
also afforded VA psychiatric examinations in July 2009 and 
January 2006.  The opinions were rendered by medical 
professionals following a thorough examination and interview of 
the appellant.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The claims file was 
reviewed.  The examiners laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds that 
the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection 

i. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent or more within one year after separation 
from active duty, may be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due 
to, the result of, or aggravated by, service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F.3d 1341, 1346-7 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The provisions of 
38 C.F.R. § 3.310 were amended, effective October 10, 2006; 
however, the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  
Where there is a diagnosis of PTSD by a mental health 
professional, it is generally presumed to be in accordance with 
38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis 
are based are presumed to be sufficient to cause the Veteran's 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies 
depending upon whether the Veteran 'engaged in combat with the 
enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Where, as here, the Veteran 
engaged in combat with the enemy, his lay testimony, in and of 
itself, is sufficient to establish the occurrence of his alleged 
stressor.  Additionally, during the course of this appeal, 
38 C.F.R. § 3.304(f) was amended to provide that if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor.  
See 75 Fed. Reg. 39843 (2010).  

ii. Analysis

PTSD

The appellant contends that he has PTSD as a result of his 
experiences during active duty.  In a November 2008 stressor 
statement, he reported that his convoy in Iraq came under mortar 
attack, causing fear and a heightened state of alert.  In an 
undated stressor statement, the appellant described seeing dead 
Iraqi soldiers and witnessing many civilian casualties while 
assisting at a checkpoint/aid station in February 1991.  The 
appellant's DD Form 214 reflects that his military occupational 
specialty (MOS) was power generation equipment repairer.  His 
service personnel records indicate that he was awarded the army 
commendation medal for his contributions to Operation Desert 
Shield from January to April 1991.  As noted above, 38 C.F.R. 
§ 3.304(f) was recently amended to provide that if a stressor 
claimed by a Veteran is related to his fear of hostile military 
or terrorist activity, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  As the 
appellant's stressor is related to fear of hostile military 
activity, his lay testimony alone may establish the occurrence of 
the stressor, provided all of the requirements of 38 C.F.R. 
§ 3.304(f) are met.  

Service connection requires evidence of a current disability.  
The requirement of the existence of a current disability is 
satisfied when a veteran has a disability at the time he files 
his claim for service connection or during the pendency of that 
claim.  In a case where the claimed disability resolves during 
the pendency of the claim, VA must make consideration of whether 
the Veteran is still entitled to compensation benefits for that 
period during which the claimed disability was extent.  VA 
compensation may be paid for that period on which it was extent 
if service connection is warranted.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  

A December 2004 VA treatment record reflects that a psychologist 
diagnosed the appellant with PTSD with associated depression.  
The psychologist noted that the appellant met all diagnostic 
criteria for PTSD in the moderate range.  An April 2005 VA 
treatment record noted that the appellant's PTSD was stable on 
his present medication.  A March 2005 VA psychiatry-admission 
assessment indicated the appellant had a diagnosis of PTSD, 
moderate with depressive symptoms.  The VA psychiatrist noted 
that the appellant was currently exhibiting PTSD symptoms, and 
had been prescribed Zoloft and Klonopin.  The March 2005 VA 
treatment record noted the appellant had an extreme fear of 
chemical exposure while in Iraq.

The appellant was seen for a VA examination in January 2006.  The 
VA examiner, a psychiatrist, found that the appellant did not 
currently have a psychiatric diagnosis and that his history was 
not consistent with PTSD.  The VA examiner stated that although 
the appellant had been diagnosed by a psychologist with PTSD, it 
was a possibility that he appeared to have PTSD in the context of 
depression and once his depression was appropriately treated, the 
symptoms improved to the extent that the PTSD type symptoms 
dissipated and/or his symptoms dissipated on their own.  The VA 
examiner stated that he thought that there was a greater 
likelihood than not that the appellant's true diagnosis upon 
evaluation was probably more depressive in nature rather than 
PTSD, on the basis of the very brief exposure that he experienced 
of combat-related problems and the fact that he did not directly 
witness anyone being injured.  The January 2006 VA examiner 
specifically noted that he saw the December 2004 report 
indicating the appellant had a diagnosis of PTSD.  The January 
2006 VA examiner concluded that in the context of mild and time-
limited trauma, the likelihood of the appellant's current 
presentation being PTSD was low.  He may have looked PTSD at some 
point, but the VA examiner opined that his symptoms are better 
expressed in the context of his personality structure and 
depression.  

The appellant was seen for a VA examination in July 2009 with the 
same VA psychiatrist who conducted the January 2006 VA 
examination.  The VA examiner found the appellant had a current 
diagnosis of major depressive disorder.  In regard to the 
appellant's PTSD symptoms, the VA examiner opined that there was 
a greater chance than not that his disorder was best explained in 
the context of his major depression history, back pain, and an 
underdeveloped support system due to a tendency of social 
withdrawal from depression and shyness.  The VA examiner noted 
that although the appellant had some experiences that were 
traumatic, he believed there was a greater chance than not that 
his emotional symptoms were more suggestive of depressive 
disorder.  The VA examiner noted that PTSD symptoms were present, 
but they were either of insufficient severity, or minimal 
criteria were not met to satisfy the psychopathologic criteria of 
the disorder, or symptoms were not clinically significant versus 
symptomatically being better accounted for by an affective 
disorder.    

In February 2010, the appellant was seen for a VA examination 
with a different VA examiner, a psychologist.  The VA examiner 
opined that the appellant did not meet all the diagnostic 
criteria for a diagnosis of PTSD.  Although the VA examiner noted 
that the appellant did have some PTSD symptoms, he found that 
they did not rise to the level to warrant a full diagnosis of 
PTSD.  

The Board finds that the overall competent, credible evidence 
does not indicate that the appellant has, or has had, PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV) at any time during the period on appeal.  As 
noted above, under McClain v. Nicholson, the existence of a 
current disability is satisfied when a Veteran has a disability 
at the time he files his claim for service connection or during 
the pendency of that claim.  McClain, 21 Vet. App., at 321.  
Although the December 2004 and March 2005 VA treatment records 
indicated that the appellant had a diagnosis of PTSD, the Board 
finds the January 2006, July 2009, and February 2010 VA 
examination opinions to be more probative as to the appropriate 
diagnosis warranted in December 2004 and March 2005.  There is no 
indication that the December 2004 and March 2005 VA psychologist 
and psychiatrist reviewed the appellant's claims folder or 
complete medical records.  In contrast, the January 2006 VA 
examiner noted that the claims folder was reviewed, and 
specifically referenced the December 2004 VA treatment record.  
The claims folder was also reviewed during the July 2009 and 
February 2010 VA examinations.  The January 2006 VA examination 
report is extremely detailed and provides a complete rationale 
for the VA examiner's opinion that the appellant's true diagnosis 
upon evaluation was more depressive in nature rather than PTSD.  
Although the appellant may have looked like he had PTSD at some 
point, the VA examiner found that his symptoms were better 
expressed in the context of his personality structure and 
depression.  Consequently, the Board finds that in light of the 
January 2006 VA examiner's opinion, and the July 2009 and 
February 2010 VA examinations, which found the appellant did not 
have a current diagnosis of PTSD, the overall evidence does not 
support a finding that the appellant has had a current PTSD 
disability during the pendency of the claim.

The appellant has expressed a belief that he has PTSD as a result 
of service.  The Board notes that the appellant and other persons 
can attest to factual matters of which they have first-hand 
knowledge.  Although a lay person may be competent to report the 
diagnosis or etiology of a disability, PTSD is not, in the 
Board's opinion, the type of disorder which is susceptible to lay 
opinion concerning diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In sum, the appellant does not have a current diagnosis of PTSD 
under the DSM-IV criteria.  Service connection cannot be granted 
for a disability that is not shown to exist.  Thus, an award of 
service connection is not justified.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Acquired psychiatric disorder other than PTSD

The evidence of record demonstrates that the appellant has a 
current diagnosis of major depression.  The July 2009 VA 
examination report found that the appellant had a diagnosis of 
major depressive disorder, in partial remission.  The February 
2010 VA examination report also reflects that the appellant had a 
diagnosis of major depression.  Thus, the appellant has a current 
depression disability, meeting the first element of a service 
connection claim.

There is no record of complaints or treatment for chronic 
manifestations of, or diagnosis of, an acquired psychiatric 
disability, to include major depressive disorder during service 
or within one year of discharge from service.  

As noted above, service connection may be established on a 
secondary basis for a disability which is proximately due to, the 
result of, or aggravated by, service-connected disease or injury.  
38 C.F.R. § 3.310(a).  The appellant is currently service-
connected for multilevel disc disease of the lumbosacral spine 
with status post L2-L3 surgery (formerly evaluated as lumbosacral 
strain with herniated disc), currently evaluated as 20 percent 
disabling.  The appellant is also service-connected for 
eczematous dermatitis, evaluated as 10 percent disabling, and for 
residuals of a fractured left index finger, currently evaluated 
as noncompensable.  

The January 2006 VA examiner found that it appeared likely that 
the appellant had chronic depressive symptoms consistent with 
dysthymia, which developed into a major depressive disorder about 
a year and a half ago.  The VA examiner noted that since 
treatment with Zoloft was initiated, his depression responded 
well, and he did not have depression at that time.  In the July 
2009 VA examination, the VA examiner noted that the appellant's 
appeared to have had a relapse with respect to his depression, 
and he was diagnosed with major depressive disorder, in partial 
remission.  The July 2009 VA examiner noted that the appellant's 
wife reported that the appellant's back pain contributed to many 
of his problems.  In a September 2009 VA examination, the 
appellant reported that he had retired from his job at the post 
office two months earlier due to his low back and knee 
conditions.     

The February 2010 VA examiner noted that the appellant met all 
diagnostic criteria for major depression and noted that the 
appellant was service-connected for a back injury that was 
sustained in service.  The VA examiner noted that the appellant 
continued to experience significant pain and had surgery on his 
back, and that the appellant reported that chronic pain and 
associated life limitations were primary factors in his 
depression.  Consequently, the VA examiner opined that the 
appellant's depression was as likely as not related to his 
military duty.  The Board finds the February 2010 VA examination 
report to be probative as the VA examiner reviewed the 
appellant's claims folder, including medical records, and 
provided a rationale for the opinion.  

As the February 2010 VA examiner found that the appellant's 
depression was as likely as not related to service because of his 
service-connected lumbar spine disability, and with resolution of 
doubt in the appellant's favor, the Board finds that service 
connection is warranted for depression, as secondary to his 
service-connected lumbar spine disability.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for major depression is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


